SMITH, C.
This is an appeal from a judgment in a suit for mandamus, requiring the defendant to issue to plaintiff a barber’s license, as required by act of February 20, 1901, “To regulate the practice of barbering,” etc.: Stats. 1901, p. 15, c. 25. But the act in question has been repealed by an act of the legislature approved March 16, 1903 (Stats. 1903, p. 166, c. 151), which took effect on its passage; and the defendant has thus ceased to exist, leaving no successor in' interest or in obligation. It follows that the action, which “is deemed to be pending .... until its final determination on appeal” (Code Civ. Proc., sec. 1049), was thereby abated (Code Civ. Proc., sec. 385; Bouvier’s Law Dictionary, “Abatement,” p. 6; Green v. Watkins, 6 Wheat. (19 U. S.) 261, 5 L. Ed. 256), and, with it, the judgment and this appeal. The appeal should therefore be dismissed, without costs (Estate of Baby, 87 Cal. 200, 22 Am. St. Rep. 239, 25 Pac. 405; Estate of Shaver, 131 Cal. 221, 63 Pac. 340; Bienenfeld v. Fresno Milling Co., 82 Cal. 426, 22 Pac. 1113), and we. so advise.
We concur: Gray, C.; Haynes, C.
PER CURIAM.—For the reasons given in the foregoing opinion the appeal herein is dismissed.